Citation Nr: 0216295	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  98-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
October 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued a 10 percent 
evaluation for hypertension. 

The case was previously before the Board in April 2000, at 
which time this claim was Remanded to obtain additional 
medical evidence.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The veteran's diastolic pressure is not predominantly 110 
or more and his systolic pressure is not predominantly 200 or 
more.


CONCLUSION OF LAW

The schedular criteria for rating greater than 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 4.7, 4.104, Diagnostic Code 7101 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also 38 C.F.R. § 3.159.  The Board finds 
notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim.  On January 29, 2002, the 
veteran was specifically informed as to the VCAA.

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist falls squarely on the VA, 
to include affording hearings, obtaining identified evidence, 
government records, affording examinations, where appropriate 
and etc. where such would be helpful, relevant and necessary 
for a full and fair adjudication of his claim.  Satisfactory 
efforts have been made in these regards, and the veteran has 
been offered an opportunity to submit additional evidence in 
support of the claim.  In the context of an increased rating, 
the subject of "which information and evidence, if any, that 
the claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" is of questionable application in light of the 
long-standing duty to assist with respect to this type of 
claim and the VA's particular efforts in regards to the 
veteran's claim.  Under the circumstances of this case, where 
there has been substantial compliance with the VCAA, 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes that given the completeness of the present 
record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1. 

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58. Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the most recent medical findings.  The recent 
examination is also relevant and adequate.  See Powell v. 
West, 13 Vet. App. 31 (1999). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 11-97.  Thus, the veteran's hypertension must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated. 38 
C.F.R. § 4.104 (prior to January 12, 1998).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(from January 12, 1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's disability was considered under both the old 
and new criteria.  In this case, the new criteria are more 
favorable because they consider additional criteria (systolic 
pressure), thereby affording additional means to access 
higher evaluations.  

The veteran was afforded a VA examination in on June 10, 
2002.  Three blood pressure readings were taken and 
respectively reported as 135/96, 124/102 and 126/96.  The 
examiner reported no particular heart enlargement.  Rhythm 
was regular and there were no murmurs.  The blood pressure 
was the only somewhat abnormal situation.  The veteran does 
not take medication for his blood pressure.  There was no 
evidence of congestive heart failure.  Diagnosis was 
hypertension, etiology unknown.  Readings were also taken on 
June 12, 2002 were recorded as 128/98 in the left arm and 
130/88 in the right arm.  Readings from June 13, 2002 were 
135/80 and 121/86.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  

Medical records do not show that the veteran has diastolic 
blood pressure readings predominantly greater than 110 or 
systolic readings predominantly higher than 200 and 
symptomatology does not otherwise show that a higher 
evaluation is demonstrated or approximated.  Accordingly, the 
preponderance of the evidence is against any higher 
evaluation.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's hypertension has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for hypertension is 
denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

